Sherwood, C. J.
The complainant is the guardian of Jesse W. Reed, an alleged incompetent person, 76 years of age, who resides in Detroit.
The defendant is a young girl, now 14 years old, and a niece of Reed’s third wife, who died in April, 1886. The girl lived in Reed’s family, with her mother, for a short time before Mrs. Reed died, and was familiar and intimate in Reed’s family for about two years before the death of Mrs. Reed. During this period it is alleged that Jesse W. Reed took undue liberties with the girl, and it is claimed by her counsel it was on account of this wrong and injury to her that he was induced to give to her, and did actually convey to the defendant, by warranty deed on the 30th of April, 1886, two lots on the Cass farm, in Detroit, which he values at from 89,000 to 812,000.
On the 22d day of July, 1886, the complainant was appointed‘guardian for Mr. Reed by the probate court of Wayne county, and now brings this suit to restrain the defendant by injunction from in any way disposing of the property, and to obtain a decree declaring the defendant a trustee of the property for the complainant as guardian of Mr. Reed, and that she be directed to deliver *111up the deed to be canceled, and convey the property to the complainant or to his said ward.
To the bill of complaint the defendant, by her mother, Martha I. Reed, as guardian ad litem, made answer as follows:
“ This defendant, answering by her said guardian, saith that she is an infant' of the age of fourteen years or thereabouts, and she therefore submits her rights and interests in the matters in question in this cause to the protection of this honorable court; hereby denying all material allegations in said bill, and putting complainant to proof thereof.”
The case was heard on the pleadings and proofs, and the circuit judge dismissed the complainant's bill. The guardian for Reed appeals to this Court.
It was set up in the bill, and it was claimed by complainant that the proofs show:
“1. That there was no valuable consideration for this valuable property ever given by defendant.
That there was no such relation between Jesse W. Reed and the defendant Shaw as to support a consideration of love and affection.
“3. That Jesse W. was old and infirm of body and mind, and not competent to execute a deed.
“4. Whether he was competent or not, if properly aided in the transaction of his business, it is certain that he was so infirm of purpose and weak in mind that he was easily operated upon, and persuaded, under the influence of threats, to execute the instrument.”
An examination of the record has convinced us that this claim of the complainant is supported by the testimony, and ought to have controlled in the decision at the circuit.
We shall not attempt a review of the testimony in this opinion. The questions presented were almost entirely those relating to the facts, and such review could serve no useful purpose, and would be of interest only to those who are immediately interested in the litigation.
*112If -wbat Mr. Reed says is true as to tbe alleged injury to the girl, it could amount to no more than an assault and battery, committed in tbe presence of tbe mother, and without her objection or disapproval. His physical condition, as tbe testimony presents it, tends strongly to show that be could not have been guilty of tbe conduct towards tbe defendant intimated by tbe mother, and claimed to have occurred by defendant’s counsel, and which is made tbe basis of tbe settlement, which sufficiently appears to have been tbe only consideration for tbe deed.
Was this settlement brought about, and Reed’s consent thereto obtained, which resulted in bis giving tbe deed in question, by means of fear of prosecution and criminal punishment in tbe penitentiary, to which be never would have assented or yielded bad not bis mind been so weakened, and bis judgment impaired, by physical infirmities and extreme old age, as to render him incapable of intelligent comprehension of tbe situation and the exercise of bis reason and tbe judgment which be otherwise would have used, in resisting wbat be claimed to be a false charge made against him and in ju'otecting bis property? This is tbe only remaining question in tbe case.
If tbe affirmative of this question gives correctly tbe situation of this unfortunate old man, then our duty is plain. We should afford such relief as is necessary to-enable tbe complainant to secure for tbe use of bis ward the property be accumulated during bis early life, to meet tbe necessities which have come upon him by reason of bis. physical maladies and mental misfortunes in bis old age. If tbe law should fail to do this, it would be unworthy of tbe recognition of courts in any country where civilization prevails
We think tbe facts which are legitimately in evidence in this case clearly show that this old man in making tbe *113deed in question was so far influenced by fear from the threats made against him by defendant's mother, by reason of his mental weakness and loss of judgment, as to be incapable of exercising his reason, or to understand or have any intelligent comprehension of what he was doing; that he acted under a species of duress, brought to bear upon him by such threats; and it would be most unjust to allow the transaction to stand.
The complainant is entitled to the relief he asks for his ward.
The decree at the circuit will therefore be reversed and set aside, and a new decree entered in that court in favor of complainant, in accordance with the prayer of his bill, but without costs.
The other Justices concurred.